     Case 2:20-cv-00254-GMN-NJK Document 41 Filed 07/02/20 Page 1 of 3



 1   Jennifer L. Braster
     Nevada Bar No. 9982
 2   Andrew J. Sharples
     Nevada Bar No. 12866
 3   NAYLOR & BRASTER
     1050 Indigo Drive, Suite 200
 4   Las Vegas, NV 89145
     Telephone: (702) 420-7000
 5   Facsimile: (702) 420-7001
     jbraster@nblawnv.com
 6   asharples@nblawnv.com

 7   Katherine A. Neben
     Nevada Bar No. 14590
 8   JONES DAY
     3161 Michelson Drive, Suite 800
 9   Irvine, CA 92612
     Telephone: (949) 851-3939
10   Facsimile: (949) 553-7539
     kneben@jonesday.com
11
     Attorneys for Defendant
12   EXPERIAN INFORMATION
     SOLUTIONS, INC.
13

14                                 UNITED STATES DISTRICT COURT

15                                     DISTRICT OF NEVADA

16

17   NAJY LYOUBI, an individual,                 Case No. 2:20-cv-00254-GMN-NJK

18                    Plaintiff,                 STIPULATION AND ORDER TO
                                                 DISMISSING EXPERIAN INFORMATION
19          vs.                                  SOLUTIONS, INC. AND TRANS UNION
                                                 LLC WITH PREJUDICE
20   CONSOLIDATED INFORMATION
     SERVICES, INC. d/b/a CIS INFORMATION        Complaint filed: February 5, 2020
21   SERVICES, a Foreign Corporation;
     EQUIFAX INFORMATION SERVICES
22   LLC, a Foreign Limited-Liability Company;
     EXPERIAN INFORMATION SOLUTIONS,
23   INC., a Foreign Corporation; and TRANS
     UNION LLC, a Foreign Limited-Liability
24   Company,

25                    Defendants.

26

27

28
     Case 2:20-cv-00254-GMN-NJK Document 41 Filed 07/02/20 Page 2 of 3



 1          It is hereby stipulated between Plaintiff Najy Lyoubi, Defendant Experian Information

 2   Solutions, Inc. (“Experian”) and Defendant Trans Union LLC (“Trans Union”) (collectively “the

 3   Parties”), by an through their respective attorneys, that all Plaintiff’s claims asserted against

 4   Experian and Trans Union in the above-captioned be dismissed with prejudice per Fed. R. of Civ.

 5   P. 41(a)(1)(A)(ii), with the Parties to bear their own fees and costs.

 6          Respectfully submitted,                         IT IS SO ORDERED.

 7     Dated this 1st day of July 2020                                  1
                                                            Dated this _____ day of July, 2020.
       NAYLOR & BRASTER
 8

 9

10     By: /s/ Andrew J. Sharples
          Jennifer L. Braster (NBN 9982)                   Gloria M. Navarro, District Judge
11        Andrew J. Sharples (NBN 12866)
          1050 Indigo Drive, Suite 200                     UNITED STATES DISTRICT COURT
12        Las Vegas, NV 89145
          jbraster@nblawnv.com
13        asharples@nblawnv.com
                                                           Dated this 1st day of July 2020
14        Katherine A. Neben (NBN 14590)                   COGBURN LAW OFFICES
          JONES DAY
15        3161 Michelson Drive, Suite 800
          Irvine, CA 92612
16        kneben@jonesday.com
                                                           By: /s/ Erik-Anthony W. Fox
          Attorneys for Experian Information                  Erik Anthony W. Fox (NBN 8804)
17        Solutions, Inc.                                     2580 St. Rose Parkway, Suite 330
                                                              Henderson, NV 89074
18                                                            ewf@cogburncares.com
       Dated this 1st day of July 2020
19     GREENBERG TRAURIG, LLP                                 Attorney for Plaintiff
20                                                         Dated this 1st day of July 2020
                                                           CLARK HILL PLLC
21
       By: /s/ Jacob D. Bundick
22        Jacob D. Bundick (NBN 9772)                      By: /s/ Jeremy J. Thompson
          10845 Griffith Peak Drive, Suite 600                Jeremy J. Thompson (NBN 12503)
23        Las Vegas, NV 89135                                 3800 Howard Hughes Pkwy, Suite 500
          bundickj@gtlaw.com                                  Las Vegas, NV 89169
24                                                            jthompson@clarkhill.com
          Attorney for Consolidate Information
25        Services, Inc. dba CIS Information
          Services                                            Charles Campbell
                                                              LITIGTION LEGAL COUNSEL
26                                                            1550 Peachtree St.
                                                              Atlanta, GA 30309
27                                                            charles.campbell@equifax.com
28                                                         Attorneys for Equifax, Inc.


                                                     -2-
     Case 2:20-cv-00254-GMN-NJK Document 41 Filed 07/02/20 Page 3 of 3



 1    Dated this 1st day of July 2020
 2    QUILLING, SELANDER, LOWNDS,
      WINSLETT & MOSER, P.C.
 3

 4
      By: /s/ Jennifer R. Bergh
 5
         Jennifer Rebecca Bergh (NBN 14480)
 6       2001 Bryan Street, Suite 1800
         Dallas, TX 75201
 7       jbergh@qslwm.com

 8       Justin Sauls
         6900 N. Dallas Pkwy, Suite 800
 9       Plano, TX 75024
         jsauls@qslwm.com
10
         Trevor Waite (NBN 13779)
11       ALVERSON TAYLOR & SANDERS
         6605 Grand Montecito Pkwy, Suite 200
12       Las Vegas, NV 89149
         twaite@alversontaylor.com
13
      Attorneys for Trans Union LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                -3-
